           Case 2:21-cv-00927-APG-EJY Document 4 Filed 06/17/21 Page 1 of 2




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 GRACIELA ARELLANO HERRERA,                               Case No.: 2:21-cv-00927-APG-EJY

 4          Petitioner,
                                                                         Order
 5 v.

 6 MERRICK GARLAND, et al.,

 7          Respondents.

 8         Graciela Arellano Herrera has filed a 28 U.S.C. § 2241 petition for writ of habeas corpus

 9 seeking immediate release from custody or a new bond hearing pending the adjudication of her

10 immigration proceedings (ECF No. 1). The court has conducted a preliminary review of the

11 petition and directs that it be served on respondents.

12         I THEREFORE ORDER that the Clerk SERVE copies of the petition (ECF No. 1) and

13 this order upon respondents as follows:

14         1. By serving a copy of the petition (ECF No. 1), and this order on the United States

15 Attorney for the District of Nevada pursuant to Rule 5(b)(2)(E) of the Federal Rules of Civil

16 Procedure.

17         2. By sending a copy of the petition (ECF No. 1) and this order by mail to the following:

18 (1) Merrick Garland, Attorney General, U.S. Department of Justice, 950 Pennsylvania Ave.,

19 NW, Washington, DC, 20530-0001; (2) David Wetmore, U.S. Department of Justice, Executive

20 Office for Immigration Review, Office of the Chief Clerk, Board of Immigration Appeals, 5201

21 Leesburg Pike, Suite 2000, Falls Church, VA, 22041; (3) Jean King, Director of Executive

22 Office for Immigrant Review, U.S. Department of Justice, 950 Pennsylvania Ave., NW,

23 Washington, DC, 20530-0001; (4) Salt Lake City Field Office Director, 2975 Decker Lake
           Case 2:21-cv-00927-APG-EJY Document 4 Filed 06/17/21 Page 2 of 2




 1 Drive, Suite 100, West Valley City, UT 84119-6096; (5) Tae Johnson, Director of Immigration

 2 and Customs Enforcement, Office of the General Counsel, U.S. Department of Homeland

 3 Security, 2707 Martin Luther King Jr. Ave., SE, Washington, DC 20528-0485; and (6) Alejandro

 4 Mayorkas, Secretary of the Department of Homeland Security, Office of the General Counsel,

 5 U.S. Department of Homeland Security, 2707 Martin Luther King, Jr. Ave., SE, Washington, DC

 6 20528-0485 pursuant to Rule 5(b)(2)(C) of the Federal Rules of Civil Procedure.

 7         I FURTHER ORDER that respondents file and serve their response to the petition within

 8 21 days of the date of this order, unless for good cause additional time is allowed.

 9

10

11                Dated: June 17, 2021

12                                                          _________________________________
                                                            U.S. District Judge Andrew P. Gordon
13

14

15

16

17

18

19

20

21

22

23



                                                    2
